AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Ronald Lewis Mattie,
                         Plaintiff
                            v.                                      )       Civil Action No.        9:18-cv-00222-DCN
                                                                    )
                                                                    )
 Lava 24 Fitness HHI LLC; Taylor Jacobs Lomprez;                    )
                  Nathan Dixon,                                     )

                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Ronald Lewis Mattie, shall take nothing of the defendants, Lava 24 Fitness HHI LLC, Taylor Jacobs
Lomprez and Nathan Dixon, and this action is dismissed without prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable David C. Norton, United States District Judge, presiding, affirming with modifications the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge.

Date: October 1, 2019                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
